Citation Nr: 1422862	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for left knee degenerative joint disease, status-post anterior cruciate ligament (ACL) tear repair, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had unverified active service from August 1983 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in February 2012, when the claim of entitlement to an increased evaluation for left knee degenerative joint disease, status-post ACL tear repair, was remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2009 rating decision, the Veteran's claim for a TDIU was denied.  This decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, entitlement to an increased evaluation for left knee degenerative joint disease, status-post ACL tear repair is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the February 2012 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

The Board finds that only partial development was completed with respect to obtaining the Veteran's VA treatment records, as directed by the February 2012 Board remand.  Specifically, the February 2012 Board remand directed the RO/AMC obtain and associate with the claims file all VA treatment records dated after May 2009.  The Veteran's VA treatment records, dated from May 2009 to February 2012, from the Indianapolis VA Medical Center (VAMC), have been associated with the electronic record.  However, the November 2012 supplemental statement of the case referenced review of Indianapolis VAMC treatment records from July 2009 to October 2012.  The Board notes that a March 2012 Indianapolis VAMC telephone encounter note is associated with the claims file as part of the March 2012 VA examination report contained within the electronic record.  The Indianapolis VAMC treatment records, dated from February 2012 to October 2012, as referenced in the November 2012 supplemental statement of the case are not associated with the claims folder.  Thus, on remand updated treatment records from the Indianapolis VAMC, and any associated outpatient clinics, from February 2012 to the present (with the exception the March 2012 treatment record as noted above), should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran's representative argued, in a March 2014 post-remand brief, that VA treatment records, titled CAPRI in the electronic record, and dated from May 2009 to February 2012, from the Indianapolis VAMC, are not the Veteran's treatment records; however, the Board finds to the contrary as the Veteran's entire name is listed within several records.  However, the Board is in agreement with the Veteran's representative that treatment records, titled CAPRI in the electronic record, from the Central Arkansas Veterans Healthcare System, dated from January 2010 to January 2012, have been associated with the electronic record in error.  Thus, on remand, these records should be removed from the electronic record and properly associated with the correct claims file.  

The Board also agrees with the argument advanced by the Veteran's representative, in the March 2014 post-remand brief, that the March 2012 VA examination report obtained upon remand is inadequate.  The February 2012 Board remand determined that another VA examination was necessary to resolve discrepancies between prior examination reports.  The March 2012 VA examination report, obtained on remand, is factually incorrect as the VA examiner stated the Veteran is service-connected for a right knee injury.  The Veteran is not service-connected for a right knee disability but is service-connected for a left knee disability, which is the issue on appeal.  Additionally, the March 2012 VA examiner indicated, in the diagnosis section, a meniscus tear of the left knee and an anterior cruciate ligament tear of the left knee.  However, in the medical history section, the VA examiner stated the Veteran tore his right meniscus and anterior cruciate ligament and subsequently described right knee pain and right knee buckling.  As noted by the Veteran's representative, in the March 2014 post-remand brief, the March 2012 VA examiner alternates between describing the conditions of the left knee and right knee and these internal inconsistencies render the examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, on remand another VA examination is necessary for compliance with the February 2012 Board directives.

Finally, the March 2012 VA examination report stated the Veteran's knee injury prevented him from securing and following a substantially gainful occupation.  While the Board notes the existence of internal consistencies within the March 2012 VA examination report, as detailed above, the Board find sufficient evidence has raised the issue of entitlement to TDIU, as noted in the Introduction.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. Id. at 455.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, a TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  As the RO has not yet recently considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for adjudication.

Additionally, as the record does not contain a current, adequate medical opinion, with review of a complete occupational history from the Veteran, regarding whether the Veteran's service-connected left knee disorder causes him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Indianapolis VAMC, and any associated outpatient clinics, from February 2012 to the present (with the exception of a March 2012 VAMC telephone encounter note already of record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Remove from the Veteran's electronic record and properly associate with the correct Veteran's claims file, VA treatment records from the Central Arkansas Veterans Healthcare System, dated from January 2010 to January 2012.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left knee joint should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's left knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, its severity.

The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected left knee disability, without consideration of any nonservice-connected disabilities and without regard to his age, precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the increased rating issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

6.  Then, adjudicate the issue of entitlement to a TDIU.    If the benefit sought is not granted, furnish the Veteran and his representative a statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



